Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to June 18, 2019.  A search reveals the claimed twelve traditional Chinese tradition herbs in the claimed proportions is not taught or fairly suggested by the prior art.  All of the components have long been employed in traditional Chinese medicines and for treating cancer.

The claims include twelve different components.  Regarding the naming of each:
1. Lilium brownie var. viridulum:  Chinese name is Bai he.
2. Houttuynia cordata: Also known as chameleon plant.
3. Atractylodes macrocephala:  Chinese name Bai zhu.
4. Poria cocos Schw. Wolf.:  Chinese name Fu ling.
5. Ziziphi Spinosae Semen:  Chinese name Bai zhu.
6. Adenophora morrisonensis.
7. Semen Astragali complanate: Chinese name Sha yuan zi.
8. Zingiber officinale:  Also known as ginger.
9. Tribulus terrestris:  Chinese name Bai ji li.
10. Pogostemon cablin:  Also known as patchouli and the Chinese name is Guang huoxiang.
11. Ziziphus jujube:  Also known as Chinese red date.
12. Dimocarpus longan:  Also known as dragons eye, Chinese name Long yan rou.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1 and 3, "a reasonable dose" doesn't state reasonable to whom or for what.  More standard terminology may be "an effective dose".

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen (CN 106511915) teaches traditional Chinese medicine for inhibiting skin melanoma and lung metastasis.
Weng (Mol Nutr Food Res) teaches ginger for treating cancer.
Hsan (Cancers) teaches chemotherapeutics for treating melanoma.
Kang (Phytotherapy Research) teaches herbs for antiproliferative activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655